DETAILED ACTION
This action is response to application number 17/074,636, amendment and remarks, dated on 07/01/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15 and 17-20 pending. 
Claims 2, 9 and 16 cancelled. 
Claim 14 objection withdrawn by applicant claim amendment.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding a management device determining identifier of a network slice, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in page 7 of remarks argues regarding amended claim that Vrzic is silent and fails to disclose or to suggest a method in which at least one network slice supports at least one service type and in which the management device can determine a first identifier of the network slice for providing a service for the UE based on the identifier, wherein at least one service type supported by the first network slice includes all or part of the service types in a service requirement list for the UE”.
Vrzic in exemplary ¶73 and ¶81 discloses a method in which at least one network slice supports at least one service type and in which the management device can determine a first identifier of the network slice for providing a service for the UE based on the identifier, wherein at least one service type supported by the first network slice includes all or part of the service types in a service requirement list for the UE  (Network slice association may include selecting which network slice, of a plurality of network slices, is to be associated with a given mobile device, and arises in relation to the possibility that a given UE may belong to one or more instantiated network slices. A slice association determination indicates which network slice the UE is to attach to. The associated network slice corresponds to the portion of the communication network which will carry voice and/or data traffic toward and from the mobile device, as well as process said traffic when necessary. The associated network slice may provide at least some, or substantially all, of the functions and services of the communication network as they apply to the mobile device. Because different network slices may have different capabilities, network slice association can include selecting a network slice which is capable of satisfying the current communication requirements of a mobile device, by having access to an adequate portion of communication network resources; ¶73; In some embodiments, the UE is configured to include an identification of a type of network slice, selected from a plurality of types, in the attach request. Types of network slices can include MBB slice, MTC slice, and critical MTC slice, for example. The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements; ¶81)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-15 and 17-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,012,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 11012928 claim 1 discloses a method for selecting a network slice, comprising: 
obtaining, by a management device in a network for managing at least one network slice, a service requirement list of user equipment (UE), wherein the service requirement list comprises at least one service type for the UE (claim 1); and
determining, by the management device, the at least one service type and corresponding identifier of at least one network slice supporting the at least one service type, wherein the at least one network slice comprises the first network slice (claim 1); and 
determining, by the management device, a first identifier of a first network slice for providing a service for the UE, wherein at least one service type supported by the first network slice comprises all or part of the at least one service type in the service requirement list (claim 1).

Claim 3, Patent No. 11012928 claim 1 discloses wherein determining the first identifier of the first network slice comprises: determining the first identifier of the first network slice according to the service requirement list, the corresponding identifier of the at least one network slice and the at least one service type (claim 1).

Claim 4, Patent No. 11012928 claim 6 discloses wherein the at least one service type supported by the first network slice comprises a largest quantity of service types in the service requirement list (claim 6).

Claim 5, Patent No. 11012928 claim 1 discloses sending, by a network slice to the management device, an identifier of the network slice and at least one service type supported by the network slice to the management device (acquiring service capability list; claim 1). 

Claim 6, Patent No. 11012928 claim 4 discloses wherein the service type comprises: a mobile broadband service, a vehicle to vehicle communication service, a machine type communication service, an ultra-low delay service, a super-high-reliability service, or an Internet Protocol (IP) continuity maintaining service (claim 4).

Claim 7, Patent No. 11012928 claim 5 discloses the service requirement list of user equipment is configured by a subscriber server (claim 5).

Claims 8-20 are rejected on the ground similar to rejection presented above in regard to the claims 1 and 3-7 and on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,012,928 B2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2016/0353367 A1).


Claims 1, 11, 15, Vrzic discloses a method for selecting a network slice (Systems and methods for operating network slices in a communication network such as a 5th generation wireless communication network are provided. Mobile device attach requests can be handled in which an appropriate network slice is selected for attaching the mobile device to. Customer service requests can be handled using existing network slices or by instantiating new network slices as needed; abstract), comprising:
obtaining, by a management device (G-CMM/CMM/CM; global connection and mobility management (G-CMM) function in the communication network; ¶6; a connection and mobility management (CMM) function within at least one network slice; ¶10; a connection management (CM) function in the network slice; ¶11; Fig. 3, els. 315, 320; Fig. 5, el. 515; Fig. 6, el. 615) in a network (network; Figs. 2-20) for managing at least one network slice (G-CMM managing at least one network slice; the G-CMM function determines and attaches the mobile device to the appropriate network slice using extended capabilities of the access node; ¶6), a service requirement list of user equipment (UE) (UE; Fig. 2, el. 205; Figs. 3-20), wherein the service requirement list comprises at least one service type for the UE (obtaining by G-CMM/CMM/CM, the service requirement list comprising MBB, MTC, network service description parameters, the network service requirements identifying the service type; In contrast with having all mobile devices connect with the network through a mobility management Entity (MME) determined by a network infrastructure component (e.g. base station, access point, eNB), network slicing allows the instantiation of separate network slices respectively directed toward different network services. This allows for separation of different types of traffic, the different types of traffic potentially having different packet processing requirements and QoS requirements. Network slicing may correspond to the allocation of pooled resources to offer different services to different customers or groups of customers, such that different services are supported by different customized virtual networks, where the different customized virtual networks are substantially separate from one another from the customer's point of view. The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slice; ¶57; Network slice association may include selecting which network slice, of a plurality of network slices, is to be associated with a given mobile device, and arises in relation to the possibility that a given UE may belong to one or more instantiated network slices. A slice association determination indicates which network slice the UE is to attach to. The associated network slice corresponds to the portion of the communication network which will carry voice and/or data traffic toward and from the mobile device, as well as process said traffic when necessary. The associated network slice may provide at least some, or substantially all, of the functions and services of the communication network as they apply to the mobile device. Because different network slices may have different capabilities, network slice association can include selecting a network slice which is capable of satisfying the current communication requirements of a mobile device, by having access to an adequate portion of communication network resources; ¶73; In some embodiments, the UE is configured to include an identification of a type of network slice, selected from a plurality of types, in the attach request. Types of network slices can include MBB slice, MTC slice, and critical MTC slice, for example. The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements; ¶81); and
determining, by the management device, the at least one service type and corresponding identifier of at least one network slice supporting the at least one service type, wherein the at least one network slice comprises the first network slice (determining network slice identifier to support the service type based on UE service requirement list (MBB, MTC, the network service description parameters, the network service requirements identifying the service type); ¶73; In some embodiments, the indication that the mobile device is to be associated with the communication network includes an identifier indicative of, or correlated with, a particular network slice. Upon receipt of the indication, the connection manager determines the particular network slice based on the identifier. As such, the selection of the network slice may be explicitly or implicitly defined within the indication. The mobile device may therefore explicitly request association with a particular network slice. For example, the mobile device may transmit an attach request including a network slice identifier which specifically indicates the network slice to which the mobile device is to be associated. As another example, the mobile device may transmit an attach request including a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated; ¶69; In some embodiments, particulars of the network slices may be described by a network service Descriptor (NSD). For example, in some embodiments, the NSD contains a network slice identifier (NS ID), which, once determined for example by obtaining the NS ID from a broadcast channel or by another method, can be included in the header of an uplink (UL) packet to indicate the appropriate network slice associated with that packet; ¶74; ¶81); and
determining, by the management device (G-CMM/CMM/CM; Fig. 3, els. 315, 320; Fig. 5, el. 515; Fig. 6, el. 615; ¶6; ¶10; ¶11) (management device determining the slice that the UE to be connected and to provide a specific service to the UE; Network slice association includes handling, by at least the connection manager, a connection request or network attachment request by a mobile device; ¶63), a first identifier of a first network slice for providing a service for the UE, wherein at least one service type supported by the first network slice comprises all or part of the at least one service type in the service requirement list (the selected/identified network slice by the G-CMM/CMM/CM supporting at least some, or substantially all of the service types that the UE service requirements indicate; Network slice association may include selecting which network slice, of a plurality of network slices, is to be associated with a given mobile device, and arises in relation to the possibility that a given UE may belong to one or more instantiated network slices. A slice association determination indicates which network slice the UE is to attach to. The associated network slice corresponds to the portion of the communication network which will carry voice and/or data traffic toward and from the mobile device, as well as process said traffic when necessary. The associated network slice may provide at least some, or substantially all, of the functions and services of the communication network as they apply to the mobile device. Because different network slices may have different capabilities, network slice association can include selecting a network slice which is capable of satisfying the current communication requirements of a mobile device, by having access to an adequate portion of communication network resources; ¶73; In some embodiments, the UE is configured to include an identification of a type of network slice, selected from a plurality of types, in the attach request. Types of network slices can include MBB slice, MTC slice, and critical MTC slice, for example. The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements; ¶81).
Vrzic does not explicitly disclose G-CMM obtaining a service requirement list. However, Vrzic in exemplary ¶81 discloses The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements.
In other words, the global connection and mobility management (G-CMM) by acquiring the network service requirements (list) from the UE to select an appropriate network slice for attaching the mobile device to.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to obtain a service requirement list by a management device (G-CMM/CMM/CM) as taught by Vrzic in order to select an appropriate network slice for attaching the mobile device to (title; ¶81).

Claim 3, Vrzic discloses wherein determining the first identifier of the first network slice comprises: determining the first identifier of the first network slice according to the service requirement list, the respective identifier of the at least one network slice and the at least one service type (Network slice association may include selecting which network slice, of a plurality of network slices, is to be associated with a given mobile device, and arises in relation to the possibility that a given UE may belong to one or more instantiated network slices. A slice association determination indicates which network slice the UE is to attach to. The associated network slice corresponds to the portion of the communication network which will carry voice and/or data traffic toward and from the mobile device, as well as process said traffic when necessary. The associated network slice may provide at least some, or substantially all, of the functions and services of the communication network as they apply to the mobile device. Because different network slices may have different capabilities, network slice association can include selecting a network slice which is capable of satisfying the current communication requirements of a mobile device, by having access to an adequate portion of communication network resources; ¶73; In some embodiments, the UE is configured to include an identification of a type of network slice, selected from a plurality of types, in the attach request. Types of network slices can include MBB slice, MTC slice, and critical MTC slice, for example. The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements; ¶81).

Claim 4, Vrzic discloses wherein the at least one service type supported by the first network slice comprises a largest quantity of service types in the service requirement list (CMM selecting a network slice among plurality of network slices that provides the most of the service types supported by the UE and the selected slice; Network slice association may include selecting which network slice, of a plurality of network slices, is to be associated with a given mobile device, and arises in relation to the possibility that a given UE may belong to one or more instantiated network slices. A slice association determination indicates which network slice the UE is to attach to. The associated network slice corresponds to the portion of the communication network which will carry voice and/or data traffic toward and from the mobile device, as well as process said traffic when necessary. The associated network slice may provide at least some, or substantially all, of the functions and services of the communication network as they apply to the mobile device. Because different network slices may have different capabilities, network slice association can include selecting a network slice which is capable of satisfying the current communication requirements of a mobile device, by having access to an adequate portion of communication network resources; ¶73; In some embodiments, the UE is configured to include an identification of a type of network slice, selected from a plurality of types, in the attach request. Types of network slices can include MBB slice, MTC slice, and critical MTC slice, for example. The UE can identify the type of network slice by transmitting parameters such as network service description parameters as part of an attach request or other message. In some embodiments, a UE is configured to indicate its network service requirements in the attach request. The requirements may include latency and bandwidth requirements, QoS requirements, network resource requirements, and cost requirements, for example. A network slice association function, for example of the global connection manager, may be configured to determine which slice to select for association with the UE based at least in part on the identification of type of network slice or the indicated requirements; ¶81; In some embodiments, the NS IDs of appropriate network slices available for each UE may be stored in a Home Subscriber Server (HSS). Following authentication of a UE, the HSS may compile and transmit a list of NS IDs to which the UE can request attachment; ¶84).

Claims 5, 10, 17, Vrzic discloses sending, by a network slice, an identifier of the network slice and at least one service type supported by the network slice to the management device (global connection and mobility management (G-CMM) gathering from network slices the network slice identifier, the supported service type of the network slices and slices network service descriptor (NSD) and network slice identifier (NS ID) to associate the UE requests to a network slice providing all or a portion of the requested service; ¶19; ¶74; In more detail, the G-CMM function 882 is configured to maintain a list of instantiated network slices and parameters associated with each network slice. Parameters may include, for example, Operator ID and service type. The G-CMM function 882 is further configured to maintain a pool of connection and mobility management (CMM) functions, wherein each CMM function is instantiated as a local service-specific function corresponding to a particular network slice. The G-CMM function 882 is further configured to perform the initial association of a UE to a network slice, as previously described; ¶114; ¶139). 

Claims 6, 12, 18, Vrzic discloses wherein the service type comprises: a mobile broadband service, a vehicle to vehicle communication service, a machine type communication service, an ultra-low delay service, a super-high-reliability service, or an Internet Protocol (IP) continuity maintaining service (Figs. 2A, 2B, 8 ; As illustrated in FIG. 2A, example network slices include one or more Mobile Broadband (MBB) slices 230, one or more Machine Type Communication (MTC) slices 235, and one or more critical Machine Type Communication (MTC) slices 240. A UE 205 transmits an attach request 210 to an access node 215 of the network. The attach request is forwarded to the CM function 220; ¶65; ¶81; In some embodiments, various UE devices, such as MTC devices, may be associated with a Service ID (SID), such as a MTC SID. The serving AN is configured to determine the associated SID based on a substantially unique ID of the UE device, such as its MTC ID. For example, the serving AN can specify the UE device ID in a lookup operation performed on a local or remote lookup table, the lookup operation returning the SID corresponding to the UE device ID. The serving AN is configured to then forward the MTC traffic to an IP address corresponding to the MTC SID, which is mapped to a NS ID.; ¶101).

Claims 7, 13, 19, Vrzic discloses the service requirement list of user equipment is configured by a subscriber server (subscriber authorization of access to service types through configured Home Subscriber Server (HSS), Authorization and Accounting (AAA) serve; In some embodiments, the NS IDs of appropriate network slices available for each UE may be stored in a Home Subscriber Server (HSS). Following authentication of a UE, the HSS may compile and transmit a list of NS IDs to which the UE can request attachment; ¶84; In various embodiments, the service-specific CM initiates an authentication procedure in association with the service-specific Authentication, Authorization and Accounting (AAA) server and/or HSS. If the UE is determined to be authorized, the service-specific CM sends an attach response indicating the UE is admitted. The attach response may include a NS specific parameter such as a NS specific UE ID; ¶87; In some embodiments, various UE devices, such as MTC devices, may be associated with a Service ID (SID), such as a MTC SID. The serving AN is configured to determine the associated SID based on a substantially unique ID of the UE device, such as its MTC ID. For example, the serving AN can specify the UE device ID in a lookup operation performed on a local or remote lookup table, the lookup operation returning the SID corresponding to the UE device ID. The serving AN is configured to then forward the MTC traffic to an IP address corresponding to the MTC SID, which is mapped to a NS ID; ¶101).

Claim 8, the limitation of claim 8 analyzed with respect to claim1, the further limitation of claim 8 disclosed by Vrzic a network device (G-CMM/CMM/CM; Fig. 3, els. 315, 320; Fig. 5, el. 515; Fig. 6, el. 615; ¶6; ¶10; ¶11) comprising a memory storing first instructions (memory and instruction of G-CMM/CMM/CM; Fig. 3, els. 315, 320; Fig. 5, el. 515; Fig. 6, el. 615; ¶6; ¶10; ¶11) and a processor configured to execute the instructions (processor to execute the instructions of the G-CMM/CMM/CM; Fig. 3, els. 315, 320; Fig. 5, el. 515; Fig. 6, el. 615; ¶6; ¶10; ¶11) (The microprocessors of the computing devices, operatively coupled to memory such as server memory and/or data storage unit memory, and the network communication components may be configured to instantiate and execute the various functions, modules, interactions therebetween, and the like, as described herein. Functions may be instantiated at an appropriate network and/or geographic location, and may be moved as required. An apparatus according to embodiments of the present invention may comprise the microprocessors, memory and network communication components configured to perform one or more functions as described herein; ¶233).

Claim 14, analyzed with respect to claims 3 and 4.
Claim 20, analyzed with respect to claims 3 and 4.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/13/2022